 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
11   BRYAN B. BONHAM,                                      Case No.: 2:17-cv-02398-RFB-NJK
12          Plaintiff(s),                                               ORDER
13   v.                                                              [Docket No. 27]
14   ROMERO ARANAS, et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion to serve Defendant Romero Aranas. Docket
17 No. 27. The Court ordered that any response must be filed by May 20, 2019, Docket No. 29, and
18 no response has been filed.
19         In the order screening the complaint, the Court determined that the claim against Defendant
20 Romero Aranas could proceed. Docket No. 4 at 7. The Attorney General’s Office was ordered to
21 “file a notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it
22 accepts service; (b) the names of the defendants for whom it does not accept service, and (c) the
23 names of the defendants for whom it is filing the last-known-address information under seal.”
24 Docket No. 10 at 2. The Attorney General’s Office indicated that it would not accept service for
25 Defendant Romero Aranas, and provided his last known address under seal. Docket Nos. 11, 12.
26
27
28

                                                    1
 1         Plaintiff’s motion for service on Defendant Romero Aranas is GRANTED. The U.S.
 2 Marshal shall serve Defendant Romero Aranas. The Court therefore ORDERS as follows:
 3         •   The Clerk’s Office is instructed to mail Plaintiff a blank copy of the USM-285 form.
 4         •   Plaintiff shall have twenty days in which to furnish the U.S. Marshal with the required
 5             USM-285 form (with Defendant Romero Aranas’ address omitted).
 6         •   The Clerk’s Office shall issue summons to Defendant Romero Aranas under seal, and
 7             deliver the complaint and that summons to the U.S. Marshal for service.
 8         •   Within twenty days after receiving from the U.S. Marshal a copy of the Form USM-
 9             285, showing whether service has been accomplished, Plaintiff must file a notice
10             identifying whether Defendant Romero Aranas was served. If service was unsuccessful
11             and Plaintiff wishes to have service attempted again, a motion must be filed identifying
12             the unserved defendant and specifying a detailed name and/or address for said
13             defendant, or whether some other manner of service should be attempted.
14         •   Defendant Romero Aranas’ address shall remain sealed and shall not be provided to
15             Plaintiff.
16         Lastly, the deadline for completing service on these defendants expired on April 29, 2019.
17 See Docket No. 10 at 2; Fed. R. Civ. P. 4(m). As such, the motion includes an implicit request to
18 extend the service deadline. That deadline must be extended upon a showing of good cause and
19 may be extended in the Court’s discretion even absent a showing of good cause. See, e.g., in re
20 Sheehan, 253 F.3d 507, 513 (9th Cir. 2001). The Court will exercise its discretion in this instance
21 to extend the service deadline even though good cause has not been shown. The Court is not
22 inclined to extend this deadline again without a proper showing of good cause. The deadline to
23 complete service is hereby EXTENDED to July 31, 2019.
24         IT IS SO ORDERED.
25         Dated: May 28, 2019
26                                                              ______________________________
                                                                Nancy J. Koppe
27                                                              United States Magistrate Judge
28

                                                    2
